—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 5, 1999, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of A1!2 to 13 V2 years, unanimously affirmed.
The court properly declined to submit criminally negligent homicide to the jury as a lesser included offense of manslaughter in the second degree, since even when viewed most favorably to defendant, there was no reasonable view of the evidence that defendant merely failed to perceive the risk of death that would result from defendant’s use of a knife against the victim (see, People v Stanfield, 36 NY2d 467).
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.